DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-15 and 19 are pending. Claims 16-18 have been cancelled. Claim 19 has been added. Claims 1-15 and 19 will be examined.  Claims 1 and 15 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 12/20/2021.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 12/20/2021 with respect to claims 1-15, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  Regarding Rejections under 35 U.S.C. § 112(a), the Remarks/Arguments and amended claims, have been fully considered and are persuasive. Therefore, the rejection of claims 1-15 under 35 U.S.C. § 35 U.S.C. § 112(a) is withdrawn. Regarding Rejections under 35 U.S.C. § 112(b), the Remarks/Arguments and amended claims, have been fully considered and are persuasive. Therefore, the rejection of claims 1-15 under 35 U.S.C. § 35 U.S.C. § 112(b) is withdrawn. Regarding Rejections under of claims 1 and 15 under 35 U.S.C. § 102 including the rejections under 35 U.S.C. § 103 based upon claims 1 and 15, and the argument, “the height of the data collected by the scanners 560 is not in relationship only with where the scanners 560 are arranged, since the robot 100 may change the height of the field of view of the scanner payload 560 to a desired position,” and “the GOVIL et al., US 9923004, and previously disclosed prior art reference(s) Purkayastha, Lee, Fong, Hanaoka, Asahara, and Sabe. It is the Office’s stance that all of applicant arguments are considered and the grounds for rejection in view of amended claims are provided below.

Drawings
The drawings are objected to because in FIG. 2b, the word “synthetically” is misspelled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities: line 2, and line 8, have a typographical error in the term “a second sensor assemble arranged…” Examiner suggests the word “assemble” should be replaced by “assembly.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “first sensor assembly arranged on the self-propelled robot at the second height.”  It is not clear within the claim if there is additional information acquired by the first sensor at another (second) height. The claim has been interpreted by the Examiner as a clerical error. The Examiner presumes the limitation is to read, “information of the first obstacle located at the first height is collected only by a first sensor assembly arranged on the self-propelled robot at the first height.” This interpretation is supported by the limitation of claim 15, “the first sensor assembly is coupled with the processor and configured to acquire information of a first obstacle located at the first height only.”
The dependent claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 14, and 15, are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Purkayastha et al., US 20130231779, herein after referred to as Purkayastha.

Regarding claims 1, Purkayastha discloses a self-propelled robot (Purkayastha, paragraph [0046], autonomous and semi-autonomous robots) path planning (Purkayastha, paragraph [0120]) method, comprising: acquiring (Purkayastha, paragraph [0114], collect environmental data) at least information of a first obstacle (Purkayastha, paragraph [0120], obstacle detection) located at a first height (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing) and information of a second obstacle (Purkayastha, paragraph [0120], obstacle detection) located at a second height (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing), wherein the information of the first obstacle (Purkayastha, paragraph [0120], obstacle detection) located at the first height (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing) is collected only by a first sensor assembly (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing) arranged on the self-propelled robot at the (first) height (Purkayastha, paragraph [0113], first scanner payload 560a disposed near the distal end 602 of the mast 600), and the information of the second obstacle (Purkayastha, paragraph [0120], obstacle detection) located at the second height (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing) is collected only by a second sensor assembly (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing) arranged on the self-propelled robot at the second height (Purkayastha, paragraph [0113], second scanner payload 560b disposed near the proximal end 604 of the mast 600); generating a multilayer environmental map of the to-be-operated space (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)) according to the information of the first and the second obstacles (Purkayastha, paragraph [0120], obstacle detection) located at the first height (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing) and the second height (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing); processing information in the multilayer environmental map to obtain processed data (Purkayastha, paragraph [0095-0096]); and planning a walking (Purkayastha, paragraph [0061]) path (Purkayastha, paragraph [0120]) for the self-propelled robot walking (Purkayastha, paragraph [0061]) in the to-be-operated space a next time according to the processed data (paragraphs 95-97, at least scanners 560a and 560b, of the sensor system 500, see FIG. 11C, robot 100b may map surroundings using inputs from sensor system 500, and build up a map of the surroundings using Simultaneous localization and mapping (SLAM), and maps can be used to determine a location within an environment 10 and to depict an environment for planning (i.e. walking in the to-be-operated space a next time) and navigation. the robot 100b may simultaneously localize and map its surroundings, using sensory inputs from the sensor system 500, (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy .

Regarding claim 11, Purkayastha discloses all elements of claim 1 above.
Purkayastha further discloses a method of determining whether a new walking path is to be added; and if the new walking path is to be added, correspondingly updating the multilayer environmental map and then proceeding; or if the new walking path is not to be added, proceeding without updating the multilayer environmental map (Purkayastha, paragraph [0016], AND paragraph [0095], AND paragraph [0107, controller 200 may be configured to determine occupancy data).

Regarding claim 14, Purkayastha discloses all elements of claim 1 above. 
Purkayastha further discloses a method wherein the self-propelled robot walks in the to-be-operated space in a way of traversal walking (paragraph 59, robot 100 can be programmed to maneuver autonomously or using a map to traverse aisles).

Regarding claims 15, Purkayastha discloses a self-propelled robot (Purkayastha, paragraph [0046]), comprising: at least a first sensor assembly (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing) arranged at a first height (Purkayastha, paragraph [0113], first scanner payload 560a disposed near the distal end 602 of the mast 600) on the self-propelled robot (Purkayastha, paragraph [0046], autonomous and semi-autonomous robots) and a second sensor assemble (Purkayastha,  arranged at a second height (Purkayastha, paragraph [0113], second scanner payload 560b disposed near the proximal end 604 of the mast 600) on the self-propelled robot (Purkayastha, paragraph [0046], autonomous and semi-autonomous robots), a processor (Purkayastha, at least paragraph [0021]) and a memory (Purkayastha, at least paragraph [0055]); wherein the first sensor assembly (Purkayastha, paragraph [0113-0114], first scanner payload 560a) is coupled with the processor and configured to acquire information (Purkayastha, at least paragraph [0105]) of a first obstacle (Purkayastha, paragraph [0120], obstacle detection) located at the first height only (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing), when the self-propelled robot walks (Purkayastha, paragraph [0061]) in a to-be-operated space (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)); wherein the second sensor assemble (Purkayastha, paragraph [0113-0114], second scanner payload 560b) is coupled with the processor and configured to acquire information (Purkayastha, at least paragraph [0105]) of a second obstacle (Purkayastha, paragraph [0120], obstacle detection) located at the second height only (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing), when the self- propelled robot walks (Purkayastha, paragraph [0061]) in the to-be-operated space (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)); wherein the memory is configured to store a program (Purkayastha, paragraph [0148]); and wherein the processor is coupled with the memory and configured to execute the program stored in the memory (Purkayastha, paragraph [0149]) to: generate a multilayer environmental map (Purkayastha, paragraph [0095-0096]) of the to-be-operated space (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)) according to the acquired information of obstacles (Purkayastha, paragraph [0120], obstacle detection) located at the first height (Purkayastha, paragraph [0113-0114], first scanner payload 560a, and collect environmental data at selectable spacing) and the second height (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing); process information (Purkayastha, paragraph [0105]) in the multilayer environmental map (Purkayastha, paragraph [0095]) to obtain processed data (Purkayastha, paragraph [0095-0096]); and plan a walking (Purkayastha, paragraph [0061]) path (Purkayastha, paragraph [0120]) for the self-propelled robot (Purkayastha, paragraph [0061]) walking (Purkayastha, paragraph [0061]) in the to-be-operated space a next time (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)) according to the processed data (Purkayastha, paragraph [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha in view of Asahara et al., US 20110010033 herein after referred to as Asahara.

Regarding claim 2 Purkayastha discloses all elements of claim 1 above.
Purkayastha further discloses a method wherein the multilayer environmental map (Purkayastha, paragraph [0095-0096]) includes a plurality of two-dimensional maps, each two-dimensional map corresponding to the information of the first and the second obstacles (Purkayastha, paragraph [0120], obstacle detection) located at the first height (Purkayastha, paragraph [0113], first scanner payload 560a disposed near the distal end 602 of the mast 600) and the second height (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing).
However, Purkayastha fails to explicitly state a method wherein the multilayer environmental map includes a plurality of two-dimensional maps.
Asahara teaches a method wherein the multilayer environmental map includes a plurality of two-dimensional maps (Asahara, paragraph [0008], environmental map 800 is created as a 2D grid map. Each grid cell constituting the environmental map 800 retains at least information indicating whether or not the mobile robot 80 can move to that grid cell).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including a plurality of two-dimensional maps as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.


Regarding claim 3 the combination of Purkayastha and Asahara disclose all elements of claim 2 above including one or more of the obstacles (Purkayastha, paragraph [0120], obstacle detection) of the to-be-operated space  (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)).
However, the method of Purkayastha does not explicitly state wherein the processing includes uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space.
Asahara teaches a method wherein the processing includes uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space (Asahara, paragraph [0070], in a case where four map data corresponding to four measurement directions are associated with and retained for a single grid cell, an environmental map may be generated as a combination (uniting the information of obstacles) of four wall maps).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including processing includes uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space as taught by Asahara.

Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

 	Regarding claim 4, the combination of Purkayastha and Asahara disclose all elements of claim 2 above.
Purkayastha further discloses a method wherein the processing includes intersecting walkable regions (Purkayastha, paragraph 124, robot 100 may reposition the scanner payload 560 until all targets T.sub.n at that scan location L.sub.n are imaged, reposition itself to a next scan location L.sub.n+1 and repeats the process, see also at least the intersecting paths in FIG. 1D) in each two-dimensional map to obtain walkable regions (Purkayastha, paragraph [0061]).
However, Purkayastha fails to explicitly state a method wherein the map includes two-dimensional maps.
Asahara teaches a method wherein the multilayer environmental map includes a plurality of two-dimensional maps (paragraph 8, environmental map 800 is created as a 2D grid map. Each grid cell constituting the environmental map 800 retains at least information indicating whether or not the mobile robot 80 can move to that grid cell).

One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 5 the combination of Purkayastha and Asahara disclose all elements of claim 2 above including one or more of the obstacles (Purkayastha, paragraph [0120], obstacle detection) of the to-be-operated space  (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)).
However, Purkayastha does not disclose a method uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space; and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space.
Asahara teaches a method uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space; and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space (Asahara, paragraph [0090], the mobile robot 1 may perform self-position estimation by using a wall map containing information about distances from points to the nearest obstacles in the mobile environment, instead of using the range map. Furthermore, the mobile robot 1 may use other maps such as a map in which a height of each point from the floor surface in the mobile environment is stored, instead of or in addition to (i.e. uniting the information of obstacles) the above described wall map and range map, as an environmental map).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space; and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 6, the combination of Purkayastha and Asahara disclose all elements of claim 5 above including the walkable  (Purkayastha, paragraph [0061]) regions include one or more of the regions in the to-be-operated space (Purkayastha, paragraph [0095], build up a map ( e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge)).
However, Purkayastha does not explicitly disclose a method wherein the walkable regions include one or more of the regions in the to-be-operated space that have a distance from obstacles not less than a particular value.
Asahara teaches a method wherein the walkable regions include one or more of the regions in the to-be-operated space that have a distance from obstacles not less than a particular value (Asahara, paragraph [0076], as a result of the calculation for a distance to the nearest wall cell using the values retained at these eight adjoining cells, the minimum distance and the coordinates of the wall cell that provides that minimum distance are associated with and stored for the currently scanned cell).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including a distance from obstacles not less than a particular value as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using distance from obstacles not less than a particular value rather than all data to the obstacle improves processing time of the computer.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely 

Regarding claim 7, the combination of Purkayastha and Asahara disclose all elements of claim 6.  Furthermore, it is the Office's stance that an obstacle detection distance value, without any explanation of any well-known benefit or a new and unexpected result of choosing the specific obstacle detection distance value (wherein the particular value is 10-30 centimeters) is a mere design choice. Obstacle detection protocols are well known and systems for obstacle detection are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing the specific obstacle detection distance value would have been obvious and the design choice would have produced predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha and further in view of Lee et al., US 20180239355, herein after referred to as Lee.

Regarding claim 8 the combination of Purkayastha and Asahara disclose all elements of claim 6 above.
However, Purkayastha does not explicitly state a method wherein planning a walking path for the self- propelled robot includes selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path between the starting point and the endpoint being the walking path.
Lee teaches a method wherein planning a walking path for the self- propelled robot includes selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path (map 1201) between the starting point and the endpoint being the walking path (Lee, paragraph 0094], the robot may construct a path in a way that a distance to a fixed object increases in some regions on a traveling path starting from a point (0, 1) and arriving at a point (0, 13), see also at least FIG. 12).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path between the starting point and the endpoint being the walking path as taught by Lee.
One would be motivated to modify Purkayastha in view of  Lee for the reasons stated in Lee paragraph [0005], enables a robot to travel in response to unexpected obstacles suddenly detected by sensors of the robot while the robot is traveling based on the map of a space.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha and Asahara in further view of Lee et al., US 20180239355, herein after referred to as Lee.

Regarding claim 9, Purkayastha discloses all elements of claim 1 above including the multilayer environmental map (Purkayastha, paragraph [0095-0096]).
However, Purkayastha does not explicitly disclose wherein the multilayer map is a two-dimensional map corresponding to synthetic distribution information.
Asahara teaches a method wherein the multilayer environmental map includes two-dimensional maps (Asahara, paragraph [0008]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including a plurality of two-dimensional maps as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

corresponding to synthetic distribution information (Lee, paragraphs [0035-0036], in the present disclosure, a two-dimensional map as shown in FIG. 1 or a three-dimensional map including height information may be used).
Therefore, from the teaching of Lee it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include a two dimensional map including height information to improve the accuracy of the self-position estimation of a mobile robot in order for a robot to operate in a space where human and material exchanges actively occur.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including corresponding to synthetic distribution information as taught by Lee.
One would be motivated to modify Purkayastha in view of  Lee for the reasons stated in Lee paragraph [0005], enables a robot to travel in response to unexpected obstacles suddenly detected by sensors of the robot while the robot is traveling based on the map of a space.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha, Asahara, and Lee, in further view of GOVIL et al., US 9923004, herein after referred to as Govil.

Regarding claim 10, the combination of Purkayastha, Asahara, and Lee disclose all elements of claim 9 above including heights of the obstacles  (Lee, paragraphs [0035-0036], heights of the obstacles).
However, the method Purkayastha does not explicitly state the information of obstacles in the multilayer environmental map is labeled with different patterns or numbers according to the heights of the obstacles.
Govil teaches a method wherein he information of obstacles in the multilayer environmental map is labeled with different patterns or numbers (Govil, column 4, lines 52-58, CV labels, such as local binary pattern (LBP) labels) according to the heights of the obstacles.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including multilayer environmental map is labeled with different patterns or numbers as taught by Govil.
One would be motivated to modify Purkayastha in view of  Govil for the reasons stated in Govil column 1, lines 32-34, to enable computing devices to detect features and objects in the field of view. 
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Regarding claim 19, the combination of Purkayastha, Asahara, and Lee disclose all elements of claim 15 above including heights of the obstacles  (Lee, paragraphs [0035-0036], heights of the obstacles).
However, the method Purkayastha does not explicitly state the information of obstacles in the multilayer environmental map is labeled with different patterns or numbers according to the heights of the obstacles.
Govil teaches a method wherein he information of obstacles in the multilayer environmental map is labeled with different patterns or numbers (Govil, column 4, lines 52-58, CV labels, such as local binary pattern (LBP) labels) according to the heights of the obstacles.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including multilayer environmental map is labeled with different patterns or numbers as taught by Govil.
One would be motivated to modify Purkayastha in view of  Govil for the reasons stated in Govil column 1, lines 32-34, to enable computing devices to detect features and objects in the field of view. 
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha, and further in view of Fong et al., US 20160144505, herein after referred to as Fong.

Regarding claim 12 Purkayastha discloses all elements of claim 1 above.
However, Purkayastha does not explicitly disclose a method wherein the self-propelled robot walks in the to-be-operated space in such a way that the self-propelled robot scans and detects peripheral regions on site, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected.
Fong teaches wherein the self-propelled robot walks in the to-be-operated space in such a way that the self-propelled robot scans and detects peripheral regions on site (input image), and walks towards a next undetected region until one or more of the regions in the to- be-operated space are detected (Fong, paragraph [0128], when the mobile robot 10 does not detect the presence of a known landmark within an input image, the mobile robot can optionally attempt to create (1010) a new landmark or may simply obtain another input image, see also at least FIG. 10).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including self-propelled robot walks in the to-be-operated space in such a way that the self-propelled robot scans and detects peripheral regions on site, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected. as taught by Fong.

Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha and further in view of Sabe et al., US 20050131581, herein after referred to as Sabe.

Regarding claim 13, Purkayastha discloses all elements of claim 1 above.
However, Purkayastha does not explicitly disclose a method wherein the self-propelled robot walks in the to-be- operated space in such a way that the self-propelled robot directly enters a middle position of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected.
Sabe teaches wherein the self-propelled robot walks in the to-be- operated space in such a way that the self-propelled robot directly enters a middle position (located at the center) of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected (Sabe, paragraph [0119], new obstacle information can be acquired as the robot 1 moves so that the environment maps are updated and a new moving route is defined, each of the environment maps typically covers an area of 2 m square, in which the robot 1 is located at the center and which is divided to form a grid of 100.times.100 meshes so that the obstacle occupancy ratio of each of the meshes will be computed. The robot 1 can plan a route that may be modified with time).
Therefore, from the teaching of Sabe it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to scan the periphery from the middle position (located at the center) and plan a route in order to recognize the obstacles on the extracted plane to plan a moving route from the current position to a target position.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including PORTION OF CLAIM as taught by Sabe.
One would be motivated to modify Purkayastha in view of  Sabe for the reasons stated in Sabe paragraph [0002], to recognize the obstacles on the extracted plane to plan a moving route from the current position to a target position.  
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.C.B./            Examiner, Art Unit 3669    

/JESS WHITTINGTON/            Examiner, Art Unit 3669